Case 20-10846 Doc 259 Filed 07/17/20 Entered 07/17/20 14:03:19 Main Document Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:                              *                       CASE NO. 20-10846
                                       *
   THE ROMAN CATHOLIC CHURCH *                                 CHAPTER 11
   FOR THE ARCHDIOCESE OF              *
   NEW ORLEANS                         *                       SECTION A
                                       *
         DEBTOR                        *
   *************************************

                 MOTION FOR ORDER AUTHORIZING DEBTOR TO PAY
                SECURED CLAIM WITH INCORPORATED MEMORANDUM

          NOW INTO COURT, through undersigned counsel, comes Couhig Partners, LLC

   (“Couhig”) who moves this court to authorize The Roman Catholic Church for the Archdiocese of

   New Orleans (“Debtor”) to pay Couhig’s secured claim for attorney fees, for the following reasons.

                                         I. JURISDICTION

                                                   1.

          On May 1, 2020, Debtor filed a voluntary petition for relief under Chapter 11 of Title 11

   of the United States Bankruptcy Code in the Bankruptcy Court for the Eastern District of

   Louisiana.

                                                   2.

          This Court has jurisdiction over the matters presented herein, which are core in nature,

   pursuant to 28 U.S.C. § 157, and 28 U.S.C. §1334.

                                  II. FACTUAL BACKGROUND

                                                   3.

          On or about October 4, 2012, Couhig and Debtor entered into an attorney-client

   engagement agreement (“Engagement Agreement”) whereby Couhig agreed to represent Debtor

   in its damages claim against BP Exploration & Production, Inc. (“BP”) regarding the Oil Spill by
Case 20-10846 Doc 259 Filed 07/17/20 Entered 07/17/20 14:03:19 Main Document Page 2 of 5




   the Oil Rig “Deepwater Horizon.” 1 This Engagement Agreement included an attorney fee

   agreement provision which provided that Couhig shall receive a percentage of all sums awarded

   on Debtor’s Deepwater Horizon claim.

                                                    4.

          Couhig negotiated and obtained a settlement (“Confidential Settlement Agreement”) on

   behalf of Debtor for its economic and property damages claim against BP. A Confidentiality Order

   was issued by Judge Carl J. Barbier for the U.S. District Court for the Eastern District of Louisiana

   on August 19, 2016, pertaining to any settlement reached in the Deepwater Horizon case. Without

   disclosing in full the terms of the Confidential Settlement Agreement, Couhig provides the

   following details regarding the structure of the settlement disbursement. Under the terms of the

   Engagement Agreement and on account of the Confidential Settlement Agreement, Debtor is to

   receive eight periodic payments (“Settlement Payments”) which are to be distributed on January

   15th and July 15th of each year beginning with the first payment due on July 15, 2018 and the last

   payment due on January 15, 2022. The Settlement Payments are sent to Couhig’s IOLTA Trust

   Account along with payments for one other case Couhig handled as attorney. Couhig then

   disburses to each client, including the Debtor, the client’s portion of the Settlement Payments less

   Couhig’s attorney fee.




   1
     When Couhig entered into the Engagement Agreement with Debtor, Susan A. Zeringue was
   “Of Counsel” to the firm. Pursuant to Couhig’s agreement with Susan Zeringue, she was entitled
   to 40% of Couhig’s fee. Ms. Zeringue is in no longer “Of Counsel” to Couhig. Pursuant to
   Couhig’s agreement with her, she is entitled to 40% of Couhig’s fee. Ms. Zeringue is currently
   general counsel of the Debtor.

                                                Page 2 of 5
Case 20-10846 Doc 259 Filed 07/17/20 Entered 07/17/20 14:03:19 Main Document Page 3 of 5




                                                    5.

          As part of the Engagement Agreement between Couhig and Debtor, Couhig is to receive

   attorney fees of a fixed percent 2 of each structured Confidential Settlement Payment made to the

   Debtor beginning July 15, 2018 and ending January 15, 2022. Couhig’s fee is $125,000.00 for

   each structured payment. From July 15, 2018 through January 15, 2020 Couhig has received the

   structured Settlement Payments and disbursed to the Debtor its portion of the proceeds while

   retaining the attorney fee. Couhig now claims it is due a payment of $125,000.00 for July 15, 2020,

   and then periodic payments thereafter on January 15, 2021, July 15, 2021, and January 15, 2022.

              III. COUHIG’S CLAIM IS SECURED AND AFFORDED A SPECIAL
                           PRIVILEGE UNDER LSA-R.S. 37:218

                                                    6.

          Couhig’s written Engagement Agreement with Debtor affords Couhig an “interest” in the

   Deepwater Horizon Settlement claim and a privilege on the recovery obtained by the settlement.

   See Calk v. Highland Constr. & Mfg., 376 So.2d 495, 499 (La. 1979). In Calk, the Louisiana

   Supreme Court cited LSA-R.S. 37:218 in finding that the attorney’s written contract with its client

   gave rise to a privilege on the settlement proceeds. Id. No recordation of the written agreement is

   necessary to be effective. Id. For an attorney to succeed on his claim he must assert his claim by

   intervening or other legal proceeding prior to disbursement of the proceeds to a third party. Id

   citing to Selly v. Watson, 210 So.2d 113 (La.App. 1st Cir. 1968). See also Richards v. La. Citizens

   Prop. Ins. Corp., 623 F.3d 241, 247 (5th Cir. 2010) (citing to Calk). (“The statute explains that an




   2
    Couhig is not including the percentage, since doing so would allow a calculation of the amount
   of the Confidential Settlement Payment. However, Couhig’s fee percentage is lower than the
   percentage regularly allowed by this Court and the contingency fee amounted permitted by Judge
   Barbier in the BP settlement program.
                                               Page 3 of 5
Case 20-10846 Doc 259 Filed 07/17/20 Entered 07/17/20 14:03:19 Main Document Page 4 of 5




   attorney may secure an interest in litigation for which he has been retained and that such interest

   effectively trumps all other interests relevant here.”).

                                                     7.

          Louisiana Revised Statute 37:218 provides that the attorney’s interest shall be a special

   privilege to take rank as a first privilege thereon, superior to all other privileges and security

   interests under Chapter 9 of the Louisiana Commercial laws.

                                                     8.

          Couhig asserts its secured claim in these bankruptcy proceedings and requests the court to

   authorize Couhig upon receipt of the structured settlement payments (received on 7/15/2020 and

   to be received on 1/15/2021, 7/15/2021, and 1/15/2022) to disburse the Debtor’s settlement

   proceeds to the Debtor-in-possession and to retain as attorney fees the fixed-fee percentage as

   agreed under the Engagement Agreement which amounts to $125,000.00 for each structured

   settlement payment.

          WHEREFORE, Couhig, Couhig Partners, LLC prays that after all legal delays and a

   hearing on this matter, this motion be granted and Couhig be authorized to disburse to Debtor-in-

   Possession the settlement proceeds from the Deepwater Horizon Economic and Property Damages

   Settlement and for Couhig to retain the contractually agreed upon attorney fee from the settlement

   proceeds, and for all further just and equitable relief as the court deems proper.

                                                  Respectfully submitted,

                                                  /s/ Eric J. Derbes
                                                  ERIC J. DERBES (23464)
                                                  DAVID M. SERIO (34760)
                                                  THE DERBES LAW FIRM, L.L.C.
                                                  3027 Ridgelake Drive
                                                  Metairie, LA 70002
                                                  Phone: (504) 837-1230
                                                  Facsimile: (504) 832-0323

                                                 Page 4 of 5
Case 20-10846 Doc 259 Filed 07/17/20 Entered 07/17/20 14:03:19 Main Document Page 5 of 5




                                        Attorneys for Couhig Partners, LLC




                                       Page 5 of 5
